DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Priority

2.	Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. JAPAN 2018-053821, filed on March 22, 2018.  It is noted, however, a certified copy of the PCT/JP2019/008992 could not be found. 

Information Disclosure Statement



Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Klingler et al. U.S. Patent Application Publication 20180352329 (hereinafter, “Klingler”).

	Regarding claim 1, Klingler teaches an audio device (a loudspeaker cabinet 100, Fig. 1A, par [0024], see Klingler) comprising : 
		a network interface (a network interface 105, Fig. 1A, par [0024], see Klingler); 
		an amplifier (a power amplifier (PA) 135) that amplifies an audio signal (from audio source 120, Fig, 1A, par [0022], see Klingler) received through the network interface (a power amplifier (PA) 135, Fig. 1A, par [0024], see Klingler); and 
		a (a controller 110, Fig. 1A, par [0024], see Klingler) configured to obtain an output value of a signal (temperature from a thermal sensor 115 Fig. 1A, par [0024], see Klingler) from the amplifier (the controller 110 may receive temperature data from the thermal sensor 115 that indicates a current internal temperature of the loudspeaker cabinet 100. The thermal sensor 115, in some embodiments, may measure temperature of a component (e.g., the network interface 105, the controller 110, the audio processor 195, PA 135 (i.e., the amplifier), or power supply 150) or a combination of components within the loudspeaker cabinet 100, Fig. 1A, par [0028], see Klingler) and sends the output value of the signal through the network interface (see bidirectional arrow from thermal sensor 115 to controller 110 and to network interface 105, Fig. 1A, par [0028], see Klingler). 
	However, Klingler does not explicitly disclose a controller being a processor. 
	Klingler further teaches although not shown in FIG. 1B, in some embodiments, the audio processor 195 may include virtual slide controls (or virtual sliders) used to control the strength of different frequency bands. These virtual slide controls may be automatically adjusted (without user input required), by the control parameters 190a-c (par [0039], see Klingler).  FIG. 5 is a flowchart of a process to generate control parameters for controlling audio output of a loudspeaker cabinet according to one 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized some embodiments of Klingler such that to obtain a controller being a processor as claimed in order to prevent damages to the cabinet as suggested by Klingler in paragraph [0036].

	Regarding claim 2, Klingler teaches the audio device according to claim 1. Klingler as modified, teaches wherein the processor is a signal processor (The process of 500 may performed by the controller 110 of FIG. 1A, the audio processor 195 of FIG. 1A, or a combination of the controller 110 and the audio processor 195 (par [0049], see Klingler) that processes the audio signal (from audio source 120, Fig, 1A, par [0022], see Klingler) received through the network interface (network interface 105, Fig. 1A, par [0024], see Klingler). 
 
	Regarding claim 3, Klingler teaches the audio device according to claim 1. Klingler as modified, teaches further comprising a power converter (The power supply 150 may include an AC-DC power converter (to convert AC power from a wall socket), and a DC-DC power converter, Fig. 1A, par [0030], see Klingler) that supplies power to the amplifier  (The power supply 150 may include an AC-DC power converter (to convert AC power from a wall socket), and a DC-DC power converter (to regulate and change the level of a DC battery) as needed by the power supply requirements of the PA 135, par [0030], see Klingler), wherein the processor obtains a current value or a voltage value of the power supplied by the power converter (The controller 110 (i.e., processor) also determines an operating power level based on for example voltage and current measurements from the power supply 150, Fig. 1A, par [0030], see Klingler), and sends the obtained current value or voltage value through the network interface (see bidirectional arrow from controller 110 and to network interface 105, Fig. 1A, par [0028], see Klingler). 
 
	Regarding claim 4, Klingler teaches the audio device according to claim 3. Klingler as modified, teaches further comprising a power supply that supplies alternating-current power to the power converter, which supplied direct-current power to the amplifier  (The power supply 150 may include an AC-DC power converter (to convert AC power from a wall socket), and a DC-DC power converter (to regulate and change the level of a DC battery) as needed by the power supply requirements of the components within the cabinet 100, Fig. 1A, i.e., PA 135, par [0030], see Klingler), wherein the processor obtains a current value or a voltage value of the alternating-current power that the power supply supplies (The controller 110 (i.e., processor) also determines an operating power level based on for example voltage and current measurements from the power supply 150, Fig. 1A, par [0030], see Klingler), and sends the obtained current value or voltage value through the network interface (see bidirectional arrow from controller 110 and to network interface 105, Fig. 1A, par [0028], see Klingler). 
 
claim 5, Klingler teaches the audio device according to claim 1. Klingler as modified, teaches wherein the processor (The controller 110 (i.e., processor)) also analyzes the output value of the signal (temperature from a thermal sensor 115 Fig. 1A, par [0024], see Klingler) from the amplifier (the controller 110 may receive temperature data from the thermal sensor 115 that indicates a current internal temperature of the loudspeaker cabinet 100. The thermal sensor 115, in some embodiments, may measure temperature of a component (e.g., the network interface 105, the controller 110, the audio processor 195, PA 135 (i.e., the amplifier), or power supply 150) or a combination of components within the loudspeaker cabinet 100, Fig. 1A, par [0028], see Klingler).
 
	Regarding claim 6, Klingler teaches a server (computer network (e.g., peer-to-peer (P2P), par [0002], see Klingler, i.e., equal peer nodes simultaneously functioning as both "clients" and "servers" to the other nodes on the network) communicable with an audio device ((a loudspeaker cabinet 100, Fig. 1A, par [0024], see Klingler). These speakers may wirelessly pair with audio sources (e.g., a desktop computer, laptop, tablet, or smartphone) over a computer network (e.g., peer-to-peer (P2P) distributed wireless computer network, or local area network), using BLUETOOTH links or WIFI links, and perform rendering and playback (output) of audio signals that are wireless received from the audio sources, par [0002]; The audio processor 195 may interact with the network interface 105 to receive data over a network (e.g., P2P distributed wireless network or wireless local area network) using antenna 145, par [0025], see Klingler) including an amplifier (a power amplifier (PA) 135, Fig, 1A, par [0024], see Klingler), the server comprising: 
		a network interface (a network interface 105, Fig. 1A, par [0024], see Klingler) that receives, from the audio device, an output value of a signal (temperature from a thermal sensor 115 Fig. 1A, par [0024], see Klingler) from the amplifier (the controller 110 may receive temperature data from the thermal sensor 115 that indicates a current internal temperature of the loudspeaker cabinet 100. The thermal sensor 115, in some embodiments, may measure temperature of a component (e.g., the network interface 105, the controller 110, the audio processor 195, PA 135 (i.e., the amplifier), or power supply 150) or a combination of components within the loudspeaker cabinet 100, Fig. 1A, par [0028], see Klingler) of the audio device (a loudspeaker cabinet 100, Fig. 1A, par [0024], see Klingler); and 
		at least one (a controller 110, Fig. 1A, par [0024], see Klingler) that analyzes the output value of the signal (the controller 110 may receive temperature data from the thermal sensor 115 that indicates a current internal temperature of the loudspeaker cabinet 100. The thermal sensor 115, in some embodiments, may measure temperature of a component (e.g., the network interface 105, the controller 110, the audio processor 195, PA 135 (i.e., the amplifier), received by the network interface (see bidirectional arrow from controller 110 and to network interface 105, Fig. 1A, par [0028], see Klingler).
	 However, Klingler does not explicitly disclose a controller being a processor. 
	Klingler further teaches although not shown in FIG. 1B, in some embodiments, the audio processor 195 may include virtual slide controls (or virtual sliders) used to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized some embodiments of Klingler such that to obtain a controller being a processor as claimed in order to prevent damages to the cabinet as suggested by Klingler in paragraph [0036].
 
	Regarding claim 7, Klingler teaches the server according to claim 6.  Klingler as modified, teaches wherein the at least one processor controls a parameter of the audio device (This is generally referred to as "rendering" the input digital audio into transducer (speaker driver) input signals, in digital form. In one embodiment, in addition to the usual rendering operations, the audio processor 195 may further adjust or modify the digital audio based on the control parameters, in order to mitigate power consumption of the cabinet 100 to a target power level, thereby reducing the internal temperature of the cabinet 100 and alleviating the cabinet 100 from overheating, Fig. 1A, par [0031], see Klingler)) based on an analysis result of the signal (temperature from a thermal sensor 115 Fig. 1A, par [0024], see Klingler) from the amplifier (the controller 110 may receive temperature data from the thermal sensor 115 that indicates a current internal  the amplifier), or power supply 150) or a combination of components within the loudspeaker cabinet 100, Fig. 1A, par [0028], see Klingler).

	Regarding claim 9, Klingler teaches an audio system (a loudspeaker cabinet 100, Fig. 1A; the loudspeaker cabinet 100 may be a part of a home audio system Fig. 1A, par [0024], see Klingler)
		an audio device (a loudspeaker cabinet 100, Fig. 1A, par [0024], see Klingler) comprising : 
		a first network interface (a network interface 105, Fig. 1A, par [0024], see Klingler); 
		a first amplifier (a power amplifier (PA) 135) that amplifies an audio signal (from audio source 120, Fig, 1A, par [0022], see Klingler) received through the first network interface (a power amplifier (PA) 135, Fig. 1A, par [0024], see Klingler); and 
		a first (a controller 110, Fig. 1A, par [0024], see Klingler) configured to obtain an output value of a signal (temperature from a thermal sensor 115 Fig. 1A, par [0024], see Klingler) from the amplifier (the controller 110 may receive temperature data from the thermal sensor 115 that indicates a current internal temperature of the loudspeaker cabinet 100. The thermal sensor 115, in some embodiments, may measure temperature of a component (e.g., the network interface 105, the controller 110, the audio processor 195, PA 135 (i.e., the amplifier), or power and sends the output value of the signal through the first network interface (see bidirectional arrow from thermal sensor 115 to controller 110 and to network interface 105, Fig. 1A, par [0028], see Klingler); and 
	a server (computer network (e.g., peer-to-peer (P2P), par [0002], see Klingler, i.e., equal peer nodes simultaneously functioning as both "clients" and "servers" to the other nodes on the network). These speakers may wirelessly pair with audio sources (e.g., a desktop computer, laptop, tablet, or smartphone) over a computer network (e.g., peer-to-peer (P2P) distributed wireless computer network, or local area network), using BLUETOOTH links or WIFI links, and perform rendering and playback (output) of audio signals that are wireless received from the audio sources, par [0002]; The audio processor 195 may interact with the network interface 105 to receive data over a network (e.g., P2P distributed wireless network or wireless local area network) using antenna 145, par [0025], see Klingler) comprising:
		a second network interface (a network interface 105, Fig. 1A, par [0024], see Klingler; computer network (e.g., peer-to-peer (P2P), par [0002], see Klingler, i.e., equal peer nodes simultaneously functioning as both "clients" and "servers" to the other nodes on the network) that receives, from the audio device, an output value of a signal (temperature from a thermal sensor 115 Fig. 1A, par [0024], see Klingler) from the amplifier (the controller 110 may receive temperature data from the thermal sensor 115 that indicates a current internal temperature of the loudspeaker cabinet 100. The thermal sensor 115, in some embodiments, may measure temperature of a component (e.g., the network interface 105, the controller 110, the audio processor 195, PA 135  the amplifier), or power supply 150) or a combination of components within the loudspeaker cabinet 100, Fig. 1A, par [0028], see Klingler) of the audio device (a loudspeaker cabinet 100, Fig. 1A, par [0024], see Klingler); and
	a second (a controller 110, Fig. 1A, par [0024], see Klingler; computer network (e.g., peer-to-peer (P2P), par [0002], see Klingler, i.e., equal peer nodes simultaneously functioning as both "clients" and "servers" to the other nodes on the network) that analyzes the output value of the signal (temperature from a thermal sensor 115 Fig. 1A, par [0024], see Klingler) from the amplifier (the controller 110 may receive temperature data from the thermal sensor 115 that indicates a current internal temperature of the loudspeaker cabinet 100. The thermal sensor 115, in some embodiments, may measure temperature of a component (e.g., the network interface 105, the controller 110, the audio processor 195, PA 135 (i.e., the amplifier), or power supply 150) or a combination of components within the loudspeaker cabinet 100, Fig. 1A, par [0028], see Klingler) received by the second network interface (see bidirectional arrow from controller 110 and to network interface 105, Fig. 1A, par [0028], see Klingler (e.g., peer-to-peer (P2P), par [0002], see Klingler, i.e., equal peer nodes simultaneously functioning as both "clients" and "servers" to the other nodes on the network)).
	However, Klingler does not explicitly disclose controller being processor. 
	Klingler further teaches although not shown in FIG. 1B, in some embodiments, the audio processor 195 may include virtual slide controls (or virtual sliders) used to control the strength of different frequency bands. These virtual slide controls may be automatically adjusted (without user input required), by the control parameters 190a-c (par [0039], see Klingler).  FIG. 5 is a flowchart of a process to generate control 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized some embodiments of Klingler such that to obtain controller being processor as claimed in order to prevent damages to the cabinet as suggested by Klingler in paragraph [0036].

	Regarding claim 10, this claim merely reflects the method to the apparatus claim of Claim 1 and is therefore rejected for the same reasons.

	Regarding claim 11, Klingler teaches the controlling method of an audio device according to claim 10. Klingler as modified, teaches  wherein:
		 the audio device (a loudspeaker cabinet 100, Fig. 1A, par [0024], see Klingler) includes a signal processor (The process of 500 may performed by the controller 110 of FIG. 1A, the audio processor 195 of FIG. 1A, or a combination of the controller 110 and the audio processor 195 (par [0049], see Klingler) that processes the audio signal (from audio source 120, Fig, 1A, par [0022], see Klingler) received through the network interface (network interface 105, Fig. 1A, par [0024], see Klingler), and 
		the signal processor (The process of 500 may performed by the controller 110 of FIG. 1A, the audio processor 195 of FIG. 1A, or a combination of the controller 110 and the audio processor 195 (par [0049], see Klingler) performs the obtaining of the output value of the signal (temperature from a thermal sensor 115 Fig. 1A, par [0024], see Klingler) from the amplifier  (the controller 110 may receive temperature data from the thermal sensor 115 that indicates a current internal temperature of the loudspeaker cabinet 100. The thermal sensor 115, in some embodiments, may measure temperature of a component (e.g., the network interface 105, the controller 110, the audio processor 195, PA 135 (i.e., the amplifier), or power supply 150) or a combination of components within the loudspeaker cabinet 100, Fig. 1A, par [0028], see Klingler) and the sending of the output value through the network interface (see bidirectional arrow from thermal sensor 115 to controller 110 and to network interface 105, Fig. 1A, par [0028], see Klingler). 

	Regarding claim 12, this claim merely reflects the method to the apparatus claim of Claim 3 and is therefore rejected for the same reasons.

	Regarding claim 13, this claim merely reflects the method to the apparatus claim of Claim 4 and is therefore rejected for the same reasons.

	Regarding claim 14, this claim merely reflects the method to the apparatus claim of Claim 5 and is therefore rejected for the same reasons.

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Klingler et al. U.S. Patent Application Publication 20180352329 (hereinafter, “Klingler”) in view of Svajda et al. U.S. Patent Application Publication 20060147069 (hereinafter, “Svajda”).

	Regarding claim 8, Klingler teaches the server according to claim 6.  Klingler teaches further teaches a curve 320 may represent the manner in which the control parameter 220 of FIG. 2 controls the strength of a middle frequency band. In general, a change in the level of midrange frequency sound is more audible to a listener as opposed to an equivalent change in the level of low frequency sound, and thus, a steady or gradual decrease in the strength of middle frequency band is desirable (when an increase in the cabinet's temperature occurs) to minimize the impact on the listener (par [0042], Fig. 3, see Klingler).  
	However, Klingler does not explicitly disclose wherein the at least one processor calculates frequency characteristics of impedance of the signal from the amplifier. 
	Svajda teaches integrated telecoil amplifier with signal processing (see Tittle) in which the signal in the telecoil is then amplified and sent to the speaker (or "receiver") of the hearing aid for conversion to an acoustic signal (par [0004], see Svajda).  Such output signals from transducers (e.g., amplified telecoil, microphones) can be combined by a mixing device or may enter the signal processor directly. In one embodiment, the present invention uses an integrated telecoil amplifier with high impedance input to which the telecoil is coupled. To ensure correct frequency shaping, the invention uses internal filters having frequency characteristics not influenced by any telecoil property in the integrated telecoil amplifier. Accordingly, the frequency response of the amplified telecoil system can be shaped as a whole, independent of the telecoil properties (par [0009], see Svajda).
wherein the at least one processor calculates frequency characteristics of impedance of the signal from the amplifier as claimed for purpose of providing desired frequency response is set by the filter and does not depend on coil parameters as suggested by Svajda in paragraph [0024].
   
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/C.P.T/Examiner, Art Unit 2654

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654